Citation Nr: 0001075	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-19 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for left-sided 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from January 1982 to 
March 1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs 
Regional Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.


FINDING OF FACT

The appellant's left-sided hearing loss is currently 
manifested by an average puretone decibel (dB) loss of 35dB 
with 94 percent speech discrimination.



CONCLUSION OF LAW

The schedular criteria for a compensable rating left-sided 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that a compensable evaluation should 
be assigned for his service-connected defective hearing to 
more adequately reflect the severity of his symptomatology.  
The initial question before the Board is whether the 
appellant has submitted a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim. The mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well grounded claim for an increased rating.  Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631- 32 (1992).  In the present case, the 
veteran's claim is well grounded and the Board also finds 
that all relevant facts have been properly developed and that 
all evidence necessary for equitable resolution of the issue 
on appeal has been obtained.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999)

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85.  Evaluations of hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.

In order to evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85(b).  Disability evaluations for 
hearing loss are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

In the present case, the appellant's defective hearing is 
rated under Diagnostic Code 6100.  During the pendency of 
this appeal, on May 11, 1999, the criteria for rating 
defective hearing were revised. When a law or regulation 
changes during the pendency of an appeal, the Board must 
evaluate the veteran's disability under the version most 
favorable to the claimant, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308 (1991). The 
Board has reviewed the appellant's claim under both the "old" 
and "new" criteria, and based on this review, it finds that 
the new criteria are not more favorable to the appellant.  
The new criteria are more beneficial to more profoundly deaf 
veterans.  See 64 Fed. Reg. 90, 25202-25210 (1999).  
Therefore, the Board need not remand this claim to the VARO 
for initial consideration of the effect of the new criteria 
on the appellant's claim.  Bernard v. Brown, 4 Vet. App. 384, 
393- 394 (1993).

On VA audiometric evaluation in October 1996, there was an 
average pure tone decibel loss of 31 in the left ear with 94 
percent speech discrimination.  A medical note dated April 
1997 summarized the October 1996 audiometric results.  On a 
Sears Hearing Center audiometric test in September 1997, the 
pure tone thresholds, in decibels, were as follows:  15, 20, 
20, 40, and 75 at the 500, 1000, 2000, 3000 and 4000 Hertz 
levels.  Speech discrimination was 98 percent.  On VA 
audiometric evaluation in January 1997, there was an average 
pure tone decibel loss of 35 in the left ear with 94 percent 
speech discrimination.

According to the aforementioned findings, the appellant has 
Level I auditory acuity in his left ear.  38 C.F.R. § 4.85, 
Table VI (1998).  The numeric designation of hearing 
impairment in the nonservice-connected right ear is 
considered to be I.  See 38 U.S.C.A. § 1160(a)(3) (West 
1991).  The percentage evaluation provided by the schedule is 
0.  38 C.F.R. § 3.385(b), Table VII Diagnostic Code 6100 
(1998).

The Board acknowledges the appellant's sworn testimony that 
he experiences difficulty hearing in certain circumstances, 
and that he must frequently read lips to understand a 
conversation.  However, the Board finds that the appellant's 
hearing deficit has not been shown to be of such severity to 
warrant a compensable evaluation under applicable scheduler 
standards. In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the appellant.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine under 
38 U.S.C.A. § 5107(b), but as there was not an approximate 
balance of positive and negative evidence in the record, 
reasonable doubt could not be resolved in the appellant's 
favor.


ORDER

A compensable evaluation for left-sided hearing loss is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

